Exhibit 10.3

 

Drawn by and when

recorded mail to:

 

Moore & Van Allen, PLLC (TWC)

100 North Tryon Street, Floor 47

Charlotte, North Carolina 28202-4003

 

STATE OF ARIZONA

 

COUNTY OF PIMA

 

FIRST AMENDMENT TO AMENDED AND RESTATED DEED OF TRUST, ASSIGNMENT

OF RENTS AND LEASES AND SECURITY AGREEMENT (WITH FINANCING

STATEMENT – FIXTURE FILING)

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED DEED OF TRUST, ASSIGNMENT OF RENTS
AND LEASES AND SECURITY AGREEMENT (WITH FINANCING STATEMENT – FIXTURE FILING)
(this “Amendment”) is made and entered into as of the 8th day of September,
2004, by and between

 

VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Grantor”); and

 

BANK OF AMERICA, N.A., a national banking association, in its capacity as
Administrative Agent (the “Beneficiary”).

 

RECITALS:

 

A. The Grantor executed an Amended and Restated Deed of Trust, Assignment of
Rents and Leases and Security Agreement (with Financing Statement – Fixture
Filing) for the benefit of Beneficiary dated April 17, 2002 and recorded as
Docket 11783, Page 3367 in the Pima County, Official Records (the “Deed of
Trust”), relating to that certain real property owned by the Grantor and
described on Schedule A attached hereto and made a part hereof (the “Premises”).

 

B. The Grantor and the Beneficiary wish to amend the Deed of Trust.

 

NOW, THEREFORE, the Grantor and the Beneficiary hereby agree as follows:

 

1. The third recital of the Deed of Trust is amended in its entirety to read as
follows:

 

“WHEREAS, in connection with that certain credit facility in the amount of $300
million (the “Credit Facility”) established in favor of Grantor pursuant to the
terms of that certain Third

 



--------------------------------------------------------------------------------

Amended and Restated Credit, Security and Guaranty Agreement dated as of
September 8, 2004 (as amended, modified, increased, extended, renewed or
replaced from time to time, the “Credit Agreement”) among Grantor, as borrower
thereunder, Ventas, Inc., certain subsidiaries of Grantor, as guarantors, the
Lenders identified therein (the “Lenders”), Bank of America, N.A., as issuing
bank for the letters of credit thereunder, Administrative Agent, and certain
Co-Syndication Agents and Co-Documentation Agents, Grantor has refinanced the
debt obligations secured by the Original Deed of Trust. Terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement; and”

 

2. The definition of Secured Indebtedness in the Deed of Trust is amended in its
entirety to read as follows:

 

“WHEREAS, in this Deed of Trust, any reference to “Secured Indebtedness” shall
mean the total indebtedness, obligations and liabilities to be secured by this
Deed of Trust consisting of the sum of the following:

 

(i) the aggregate principal of all Loans and other advances made and to be made
by the Lenders under the Credit Agreement, the outstanding amount of which shall
not exceed Three Hundred Million Dollars ($300,000,000) at any time, as the same
may be increased to Four Hundred Fifty Million Dollars ($450,000,000) per the
terms of the Credit Agreement; plus

 

(ii) interest on the principal amount of all Loans made and to be made by the
Lenders under the Credit Agreement, as provided in the Credit Agreement; plus

 

(iii) all other amounts payable under the Credit Agreement, this Deed of Trust
and any other Fundamental Document (as defined herein) which relate to the
Credit Agreement, or any of the security therefore, in each case as the same may
be amended, amended and restated, modified or supplemented from time to time
(including advances to protect the collateral and all costs of enforcement), or
as the maturities thereof may be extended or renewed from time to time; plus

 

(iv) any and all Hedging Obligations payable by Borrower to the Hedging Banks or
any amounts payable to Bank of America, N.A. or any other Lender in connection
with any bank account maintained by the Borrower or any other Credit Party (as
defined in the Credit Agreement) at Bank of America, N.A. or any other Lender or
any other banking services provided to the Borrower or any other Credit Party by
Bank of America, N.A. or any other Lender with respect to, or in any way related
to, any of the Fundamental Documents; plus

 

(v) any other Obligations (as defined in the Credit Agreement) of the Borrower;
and”

 

2



--------------------------------------------------------------------------------

3. The second granting clause of the Deed of Trust is amended in its entirety to
read as follows:

 

“TOGETHER WITH, all of the estate, right, title and interest of the Grantor, as
lessor, both at law and in equity, under any leases which may now or hereafter
be entered into in respect of the Trust Property (as hereinafter defined)
(including without limitation Master Lease No. 1 (as defined in the Credit
Agreement)), as the same may be hereafter amended, modified, restated, extended,
supplemented, renewed or consolidated (but only to the extent that such leases
relate to the Trust Property) and all subleases, licenses, occupancy agreements
or concessions whereby any Person has agreed to pay money or any consideration
to the Grantor for the use, possession or occupancy of the Trust Property or any
part thereof, and all rents, income, profits, benefits, avails, advantages and
claims against guarantors under any thereof (each of the foregoing is referred
to as a “Lease” and collectively are referred to as the “Leases”) and all rights
in and to any deposits of cash, securities or other property which may be held
at any time and from time to time by Grantor as the lessor under the Leases to
secure the performance of the covenants, conditions and agreements to be
performed by any lessee thereunder; and”

 

4. Section 2 of Article IV of the Deed of Trust is amended in its entirety to
read as follows:

 

“Section 2. Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered or mailed (or if by facsimile
communications equipment, delivered by such equipment) addressed, (a) if to the
Beneficiary, to it at Agency Management, 1455 Market Street, 5th Floor, Mail
Code: CA5-701-05-19, San Francisco, California 94103, Attention: Annie Cuenco,
Facsimile No.: (415) 503-5137 with a copy to 101 North Tryon Street, 15th Floor,
NC-001-15-04, Charlotte, North Carolina, Attn: Richard Wright, Facsimile No.:
(704) 409-0127, or (b) if to Grantor, to it at 10350 Ormsby Park Place, Suite
300, Louisville, Kentucky 40223, Attn: General Counsel, Facsimile No.: (502)
357-9001, with a courtesy copy to Barack, Ferrazzano, Kirschbaum & Nagelberg,
LLP, 333 West Wacker Drive, Suite 2700, Chicago, Illinois, Attn: Richard S.
Nikchevich, Facsimile No.: (312) 984-3150, or (c) if to Trustee, to it at P. O.
Box 2922, Phoenix, Arizona 85062, or (d) such other address as such party may
from time to time designate by giving written notice to the other parties
hereunder. Any failure of any Person giving notice pursuant to this Section to
provide a courtesy copy to a party as provided herein shall not affect the
validity of such notice. All notices and other communications given to any party
hereto in accordance with the provisions of this Deed of Trust shall be deemed
to have been given (x) on the date of receipt, when sent by registered or
certified mail, postage prepaid, return receipt requested, if by mail, (y) when
delivered, if delivered by hand or overnight courier service or (z) when receipt
is acknowledged, if by facsimile communications equipment, in each case
addressed to such party as provided in this Section or in accordance with the
latest unrevoked written direction from such party. No notice to or demand on
Grantor shall entitle Grantor to any other or further notice or demand in the
same, similar or other circumstances.”

 

5. Except as hereby modified, the terms and conditions of the Deed of Trust
remain in full force and effect.

 

6. This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State in which
the Premises are located.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Grantor and the Beneficiary have executed this Amendment
as of the day and year first above written.

 

GRANTOR:

VENTAS REALTY, LIMITED PARTNERSHIP,

a Delaware limited partnership

By:

  Ventas, Inc., a Delaware corporation,
its general partner    

By:

      /s/    T. RICHARD RINEY                

Name:

  T. Richard Riney        

Title:

  Executive V.P., General Counsel & Secretary BENEFICIARY:

BANK OF AMERICA, N.A.,

a national banking association,

as Administrative Agent

By:

      /s/    KEVIN WAGLEY            

Name:

  Kevin Wagley    

Title:

  Principal

 



--------------------------------------------------------------------------------

STATE OF Illinois

  

)

    

) ss

COUNTY OF Cook

  

)

 

The foregoing instrument was acknowledged before me this 8th day of September,
2004, by T. Richard Riney, the Exec. V.P., General Counsel & Secretary of
Ventas, Inc., a Delaware corporation, the general partner of Ventas Realty,
Limited Partnership, a Delaware limited partnership, on behalf of the limited
liability company.

 

/s/    DEBRA J. PAULSON        

Notary Public

 

My commission expires:

5-18-2008

 

STATE OF North Carolina

  

)

    

) ss

COUNTY OF Mecklenburg

  

)

 

The foregoing instrument was acknowledged before me this 8th day of September,
2004, by Kevin Wagley, an authorized officer of Bank of America, N.A., a
national banking association, on behalf of the association.

 

/s/    JIMI A. CHURCH        

Notary Public

 

My commission expires:

June 20, 2005

 